ee ee

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:19CR177
Plaintiff, : Judge Walter H. Rice
v.
ANTHONY JAMES FRANKLIN,

Defendant.

PRELIMINARY ORDER OF FORFEITURE

Upon the United States’ Motion for Preliminary Order of Forfeiture and the Court’s review
of the evidence in the record, including the Plea Agreement, the Court HEREBY FINDS THAT:

On January 31, 2020, the United States charged defendant Anthony James Franklin in a
one-count Superseding Information with Possession with Intent to Distribute Fentanyl, in violation
of 21 U.S.C. § 841(a}(1) and (b)(1)(C).

On January 31, 2020, the Defendant entered into a Plea Agreement with the United States
in which the Defendant agreed to plead guilty to Count 1 of the Superseding Information and
agreed to the immediate forfeiture, pursuant to 21 U.S.C. § 853(a), of any property constituting,
or derived from, any proceeds the Defendant obtained, directly or indirectly, as a result of such
violation and any property used, or intended to be used in any manner or part, to commit, or to
facilitate the commission of such violation, including but not limited to the following (the “subject
property”):

e = $1,326.00 in U.S. Currency;

° LG flip cell phone, black in color, SN: 354104-08-774152-8;

e LG flip cell phone, black in color, SN: 356585-09-085583-4;
° LG flip cell phone, black in color, SN: 359926-08-302731-1;

° LG flip cell phone, black in color, SN: 359926-08-570373-7;

e Alcatel flip cell phone, blue in color, SN: 014892003948845;

e Apple iPhone with gray case;

° LG flip cell phone, black in color, SN: 354104-08-730156-2; and

e —__LG flip cell phone, black in color, SN: 359926-08-556546-6.

The Defendant entered a plea of guilty to Count 1 of the Superseding Information on
January 31, 2020.

The subject property is forfeitable, pursuant to 21 U.S.C. § 853(a), as proceeds of the
offense charged in Count 1 of the Superseding Information and/or property that facilitated such
violation to which the Defendant has pleaded guilty. The Defendant had an interest in the subject
property.

The United States has established the requisite nexus between the subject property and the
Defendant’s offense.

THEREFORE, IT IS HEREBY ORDERED THAT:

1, All right, title, and interest in the subject property is condemned and forfeited to the
United States pursuant to 21 U.S.C. § 853(a).

2. The United States is authorized to seize the subject property, pursuant to 21 U.S.C.
§ 853(g) and Fed. R. Crim. P. 32.2(b)(3), whether held by the Defendant or a third party; conduct
any discovery for identifying, locating, or disposing of the property; and to commence proceedings
that comply with any statutes governing third party rights.

3. In accordance with the direction provided by the Attorney General and Fed. R.

Crim. P. 32.2(b)(6), the United States shall publish notice of this Order and send notice to any
2

 
ee wee re ON br:

person who reasonably appears to be a potential claimant with stan

the ancillary proceeding. Publication must take place as de:

G(4)(a){iii) of the Federal Rules of Civil Procedure, and may

ding to contest the forfeiture in

 

L in Supplemental Rule

e¢ by any means described in

Supplemental Rule G(4)(a)(iv). Publication is unnecessary if any exception in Supplemental Rule

G(4)(a}G) applies.

4,

The notice must describe the forfeited property, state the times under the applicable

information for the Assistant United States Attorney to be served! with the petition. The notice

may be sent in accordance with Supplemental Rules G(4)(b)(iii)-(v).

5.

a legal interest in the subject property, who wishes to contest the

statute when a petition contesting the forfeiture must be filed, ; state the name and contact

Pursuant to 21 U.S.C. § 853(n)(2), any person, other than the Defendant, asserting

must, within thirty (30) days of the final publication of notice or of receipt of actual notice,

ts of the subject property

whichever is earlier, file a petition in the United States District Court for the Southern District of

Ohio for a hearing to adjudicate the validity of the alleged legal in

6.

perjury and shall set forth the nature and extent of the petitioner

property; the time and circumstances of the petitioner’s acquisition

the property; any additional facts supporting the petitioner’s claim

7.

Any petition filed by a third party shall be signed by

The United States shall have clear title to the subject

‘erest in the subject property.
the petitioner under penalty of
s right, title, or interest in the
of the right, title, or interest in
and the relief sought.

property following the Court’s

disposition of all third party interests, or if no third party petitions are timely filed, following the

expiration of the period provided by statute for the filing of third p

8.

as to the Defendant and shall be made part of the sentence and in

3

In accordance with the Plea Agreement, this Prelimi

arty petitions.
nary Order of Forfeiture is final

cluded in the Judgment. This

 
we ee ee ee ee oo, a .

Order remains preliminary as to third parties until the ancillary proceeding is concluded.

SO ORDERED:

Dated: A- AT-AD
l Ro, 1G VAS
WALTER H. RICE

UNITED STATES DISTRICT JUDGE
